PER CURIAM.
Because the appeals referee’s findings of fact are supported by competent, substantial evidence, we affirm the appeals referee’s order denying the claimant’s request for unemployment compensation benefits. Hines v. Department of Labor & Employment Sec., 455 So.2d 1104, 1106 (Fla. 3d DCA 1984)(“[An appellate court] must affirm the [appeals] referee’s determination of misconduct if it is supported by competent, substantial evidence in the record.”); Washington v. Burdines, 422 So.2d 932, 933 (Fla. 3d DCA 1982)(same).
Accordingly, we affirm the order under review.